Case 1:18-cv-24227-CMA Document 50 Entered on FLSD Docket 12/20/2018 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                    CASE NO. 1:18-cv-24227-CMA

  JASON MILLER,

            Plaintiff,

              v.

  GIZMODO MEDIA GROUP, LLC,
  a Delaware Corporation, KATHERINE
  KRUEGER, individually, and
  WILL MENAKER, individually,

        Defendants.
  _____________________________________/

                          RENEWED MOTION TO EXTEND DEADLINE IN
                         WHICH TO AMEND PLEADINGS AND ADD PARTIES

            Plaintiff, Jason Miller (“Miller” or “Plaintiff”), by counsel, moves to extend the deadline

  in which to amend pleadings and to add parties set forth in the Order Setting Trial and Pre-Trial

  Schedule, Requiring Mediation, and Referring Certain Matters to Magistrate Judge [Doc. 19]

  (the “Order”), and states as follows:

            1.      On November 7, 2018, the Court entered the Order, which set December 19,

  2018, as the deadline to file motions to amend pleadings or join parties.

            2.      On November 30, 2018, Plaintiff served interrogatories, requests for production

  and requests for admissions on Gizmodo Media Group, LLC (“Gizmodo”) and Katherine

  Krueger (“Krueger”); and personal jurisdiction interrogatories and requests for production on

  Will Menaker (“Menaker”). Responses to said discovery are due on or about December 31,

  2018.




  {BC00183028:1}
Case 1:18-cv-24227-CMA Document 50 Entered on FLSD Docket 12/20/2018 Page 2 of 3



            3.     Around that same time, Plaintiff issued subpoenas for documents to a central non-

  party, Arlene Delgado (“Delgado”), and her former counsel.           Among other things, those

  subpoenas seek documents relevant to identifying the source of the Miami-Dade Circuit Court

  filing Defendants published giving rise to this action. On December 17, 2018, Delgado served

  her Objection to “Subpoena to Produce Documents, Information, or Objects or to Permit

  Inspection of Premises in a Civil Action” [Doc. 47] (the “Objection”). Plaintiff is in the process

  of moving to compel Delgado’s production of the documents sought in the subpoena.

            4.     Plaintiff will need responses to the discovery served on Defendants and the

  resolution of the Objection in order to make a determination regarding amending his pleadings or

  adding parties, and respectfully requests that the Court extend the amendment/joinder deadline to

  and including February 19, 2019.

            5.     This amount of time is necessary because Delgado’s Objection to the subpoena

  will need to be resolved, the scope of jurisdictional discovery as to Menaker has yet to be fully

  determined, and Miller anticipates discovery disputes may arise with Gizmodo and Krueger (i.e.,

  assertion of shield laws to protect the identity of their source).

            6.     Among other things, the information sought through the pending discovery

  includes the source of the court filing Gizmodo and Krueger published on September 21, 2018,

  as well as Defendant Menaker’s contacts with Florida. This discovery could impact the factual

  and legal basis of Miller’s pending claims against Gizmodo and Krueger, which are subject to a

  pending Motion to Dismiss [Doc. 44]. In response to that motion, Miller may seek leave to

  amend to allege additional facts or legal theories to support his claims. Miller’s jurisdictional

  discovery to Menaker may also impact Miller’s personal jurisdictional allegations, for which

  amendment also may be sought.




  {BC00183028:1}
Case 1:18-cv-24227-CMA Document 50 Entered on FLSD Docket 12/20/2018 Page 3 of 3



            7.     The requested extension will not impact the trial date which is presently set for

  the trial term beginning September 3, 2019; the deadline to file pre-trial motions set for May 21,

  2019; or the deadline to complete mediation (May 13, 2019).

            8.     This request for extension of time is made in good faith and is not for the purpose

  of delay. The requested extension will not prejudice any party or the Court.

            WHEREFORE, Plaintiff, Jason Miller, respectfully requests that the Court extend the

  deadline within which to add parties or amend pleadings to February 19, 2019.

                      Good Faith Certification Pursuant to Local Rule 7.1(a)(3)

            Counsel for Plaintiff attempted to confer with counsel for Defendants in good faith.

  Counsel for Gizmodo and Krueger have since agreed to an extension until January 19, 2019. For

  the reasons set forth above, counsel for Plaintiff believes more time is needed. Plaintiff’s

  counsel has not heard back from Menaker’s counsel regarding the extension.

  Dated: December 20, 2018.                      Respectfully submitted,

                                                 /s/ Shane B. Vogt
                                                 Kenneth G. Turkel – FBN 867233
                                                 E-mail: kturkel@bajocuva.com
                                                 Shane B. Vogt – FBN 257620
                                                 E-mail: svogt@bajocuva.com
                                                 BAJO | CUVA | COHEN | TURKEL
                                                 100 North Tampa Street, Suite 1900
                                                 Tampa, Florida 33602
                                                 Tel: (813) 443-2199
                                                 Fax: (813) 443-2193
                                                 Attorneys for Plaintiff



                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on December 20, 2018, the foregoing document was filed
  with the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                                 /s/ Shane B. Vogt
                                                 Attorney


  {BC00183028:1}
Case 1:18-cv-24227-CMA Document 50-1 Entered on FLSD Docket 12/20/2018 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO. 1:18-cv-24227-CMA

   JASON MILLER,

             Plaintiff,

               v.

   GIZMODO MEDIA GROUP, LLC,
   a Delaware Corporation, KATHERINE
   KRUEGER, individually, and
   WILL MENAKER, individually,

         Defendants.
   _____________________________________/

               [PROPOSED] ORDER GRANTING RENEWED MOTION TO EXTEND
                DEADLINE IN WHICH TO AMEND PLEADINGS OR ADD PARTIES

             THIS CAUSE having come before the Court upon Plaintiff’s Renewed Motion to Extend

   Deadline in Which to Amend Pleadings and Add Parties [Doc. 50]. The Court, being fully

   advised in the premises, hereby ORDERS and ADJUDGES that:

             Plaintiff’s Renewed Motion to Extend Deadline in Which to Amend Pleadings and Add

   Parties [Doc. 50] is GRANTED. The deadline within which to add parties or amend pleadings is

   extended thru February 19, 2019.

             DONE AND ORDERED in Miami, Florida, this _______ day of ________________,

   2018.


                                              CECILIA M. ALTONAGA
                                              U.S. District Court Judge

   Copies furnished to:
   All counsel of record




   {BC00183029:1}
